Citation Nr: 0332648	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fracture of the 
coccyx.

2.  Evaluation of service-connected fracture of the sacrum 
with post-traumatic degenerative changes and disc disease of 
the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from August 1950 to June 
1952, and in September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, in which the RO denied the 
veteran's claim of entitlement to service connection for 
fracture of the coccyx, and granted service connection for 
fracture of the sacrum with post-traumatic degenerative 
changes and disc disease of the thoracic and lumbar spine, 
and assigned a 20 percent rating.  The veteran appealed the 
denial of service connection as well as the issue of 
entitlement to a higher evaluation for his fracture of the 
sacrum with post-traumatic degenerative changes and disc 
disease of the thoracic and lumbar spine.  In November 2001, 
the Board remanded the claims for additional development.  

In August 2001, a video conference hearing was held before 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


REMAND

The Board notes that, effective September 26, 2003, a new 
regulation was promulgated concerning ratings for diseases 
and injuries of the spine.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  Under the circumstances, the veteran's 
evaluation claim is to be reviewed under the criteria most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  However, VA must apply the old law prior to the 
effective date of the new law.  See 38 U.S.C.A. § 5110(g) 
(West 2002); Green v. Brown, 10 Vet. App. 111, 116-119 
(1997).  

The Board has determined that a remand is required.  First, 
there is no indication that the veteran has been adequately 
notified of the new criteria, or that he has been given an 
opportunity to submit evidence and argument in support of 
his claim under the new regulation.  Second, the veteran's 
most recent examination was in September 2002, prior to the 
enactment of the new regulations.  As prejudice to the 
veteran would result if the Board were to proceed to 
adjudicate the merits of his claim, a remand is required so 
that the veteran may be scheduled for another examination.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination); see also 
Waddell v. Brown, 5 Vet. App. 454 (1993).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his spine since March 2000.  
After securing any necessary releases, 
the RO should obtain these records.  

2.  The RO should afford the veteran an 
examination of his spine to determine the 
current nature and severity of his 
fracture of the sacrum with post-
traumatic degenerative changes and disc 
disease of the thoracic and lumbar spine.  
All indicated special tests and studies 
should be conducted, to include range of 
motion studies.  The examiner should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the veteran's service 
connected spine disorder, to include the 
extent of any loss of motion.  In 
particular, the examiner should be asked 
to determine whether the veteran's spine 
exhibits weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the spine is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  The examiner should indicate 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should also provide an opinion 
as to whether the veteran has a fracture 
of the coccyx.  All opinions expressed 
should be supported by appropriate 
evidence and rationale.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




